
	
		I
		111th CONGRESS
		1st Session
		H. R. 2890
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. DeFazio (for
			 himself, Mr. Blumenauer, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Natural Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate
		  certain river segments in Oregon as wild or scenic rivers, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Lower Rogue Wild and Scenic River Expansion
			 Act.
		2.Rogue River
			 Additions
			(a)AmendmentsSection 3(a)(5) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(5)) is amended—
				(1)by striking
			 The segment and inserting (A) The segment;
			 and
				(2)by adding at the
			 end the following:
					
						(B)Additional
				areasIn addition to the segment described in subparagraph (A),
				the following segments:
							(i)Kelsey
				creek
								(I)The approximately
				2.2 miles of Kelsey Creek from its headwaters to the eastern section line of
				32S 8W sec. 30 as a recreational river.
								(II)The approximately
				7.1 miles of Kelsey Creek from the eastern section line of 32S 8W sec. 30 to
				the confluence with the Rogue River as a wild river.
								(ii)East fork
				kelsey creek
								(I)The approximately 0.1 miles of East Fork
				Kelsey Creek from its headwaters to 0.1 miles downstream of road 32–7–19.3 as a
				scenic river.
								(II)The approximately 4.7 miles of East Fork
				Kelsey Creek from 0.1 miles downstream of road 32–7–19.3 to the confluence with
				Kelsey Creek as a wild river.
								(iii)Whisky
				creek
								(I)The approximately 0.6 miles of Whisky Creek
				from the confluence of the East Fork and West Fork to 0.1 miles downstream from
				road 33–8–23 as a recreational river.
								(II)The approximately 1.9 miles of Whisky Creek
				from 0.1 miles downstream from road 33–8–23 to the confluence with the Rogue
				River as a wild river.
								(iv)East fork
				whisky creek
								(I)The approximately 0.1 miles of East Fork
				Whisky Creek from its headwaters to 0.1 miles downstream of road 34–8–1 as a
				scenic river.
								(II)The approximately 3.7 miles of East Fork
				Whisky Creek from 0.1 miles downstream of road 34–8–1 to the confluence with
				Whisky Creek as a wild river.
								(v)West fork whisky
				creekThe approximately 4.8 miles of West Fork Whisky Creek from
				its headwaters to the confluence of the Rogue River as a wild river.
							(vi)Big windy
				creek
								(I)The approximately 1.5 miles of Big Windy
				Creek from its headwaters to 0.1 miles downstream from road 34–9–17.1 as a
				scenic river.
								(II)The approximately 5.8 miles of Big Windy
				Creek from 0.1 miles downstream from road 34–9–17.1 to the confluence with the
				Rogue River as a wild river.
								(vii)East fork big
				windy creek
								(I)The approximately 0.2 miles of East Fork
				Big Windy Creek from its headwaters to 0.1 miles downstream from road 34–8–36
				as a scenic river.
								(II)The approximately 3.7 miles of East Fork
				Big Windy Creek from 0.1 miles downstream from road 34–8–36 to the confluence
				with Big Windy Creek as a wild river.
								(viii)Little windy
				creek
								(I)The approximately 1.1 miles of Little Windy
				Creek from its headwaters to 0.1 miles downstream of road 34–8–36 as a scenic
				river.
								(II)The approximately 1.9 miles of Little Windy
				Creek from 0.1 miles downstream of road 34–8–36 to the confluence with the
				Rogue River as a wild river.
								(ix)Howard
				creek
								(I)The approximately 0.3 miles of Howard Creek
				from its headwaters to 0.1 miles downstream of road 34–9–34 as a scenic
				river.
								(II)The approximately 6.9 miles of Howard Creek
				from 0.1 miles downstream of road 34–9–34 to the confluence with the Rogue
				River as a wild river.
								(x)Mule
				creek
								(I)The approximately 0.2-mile section of Mule
				Creek from the headwaters to 0.1 miles downstream from road 32–9–15.1 as a
				scenic river.
								(II)The approximately 11.2 miles of Mule Creek
				from 0.1 miles downstream from road 32–9–15.1 to the confluence with the Rogue
				River as a wild river.
								(xi)Grave
				creek
								(I)The approximately
				1.6-mile section of Grave Creek from the confluence of Wolf Creek downstream as
				a scenic river.
								(II)The approximately
				8.2-mile section of Grave Creek from 1.6 miles downstream of the confluence of
				Wolf Creek to the confluence with the Rogue River as a recreational
				river.
								(xii)Anna
				creekThe approximately 3.5-mile section of Anna Creek from its
				headwaters to the confluence with Howard Creek as a wild river.
							(xiii)Missouri
				creek
								(I)The approximately
				2.6 miles of Missouri Creek from its headwaters to north section line of 33S
				10W sec. 25 as a scenic river.
								(II)The approximately
				2.2-mile section of Missouri Creek from north section line of 33S 10W sec. 25
				to the confluence with the Rogue River as a wild river.
								(xiv)Jenny
				creek
								(I)The approximately 0.3-mile section of Jenny
				Creek from its headwaters to 0.1 miles downstream from road 34–9–7 as a scenic
				river.
								(II)The approximately 4.6-mile section of Jenny
				Creek from 0.1 miles downstream from road 34–9–7 to the confluence with the
				Rogue River as a wild river.
								(xv)Rum
				creek
								(I)The approximately 2-mile section of Rum
				Creek from its headwaters to 0.1 miles downstream from road 34–8–34 as a scenic
				river.
								(II)The approximately 2.4-mile section of Rum
				Creek from 0.1 miles downstream from road 34–8–34 to the confluence with the
				Rogue River as a wild river.
								(xvi)East fork rum
				creek
								(I)The approximately 0.5-mile section of East
				Rum Creek from the headwaters to 0.1 miles downstream of road 34–8–10.1 as a
				scenic river.
								(II)The approximately 1.5-mile section of East
				Rum Creek from 0.1 miles downstream of road 34–8–10.1 to the confluence with
				Rum Creek as a wild river.
								(xvii)Wildcat
				creekThe approximately 1.7-mile section of Wildcat Creek from
				its headwaters downstream to the confluence with the Rogue River as a wild
				river.
							(xviii)Montgomery
				creekThe approximately 1.8-mile section of Montgomery Creek from
				its headwaters downstream to the confluence with the Rogue River as a wild
				river.
							(xix)Quartz
				creek
								(I)The approximately 0.5-mile section of
				Quartz Creek from its headwaters to 0.1 miles downstream from road 35–9–1.2 as
				a recreational river.
								(II)The approximately 2.8-mile section of
				Quartz Creek from 0.1 miles downstream from road 35–9–1.2 to the confluence of
				the North Fork Galice Creek as a scenic river.
								(xx)Hewitt
				creek
								(I)The approximately 1.3-mile section of
				Hewitt Creek from its headwaters to 0.1 miles downstream of road 33–9–21 as a
				scenic river.
								(II)The approximately 1.3-mile section of
				Hewitt Creek from 0.1 miles downstream of road 33–9–21 to the confluence with
				the Rogue River as a wild river.
								(xxi)Bunker
				creekThe approximately 6.6 miles of Bunker Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xxii)Dulog
				creek
								(I)The approximately 0.8 miles of Dulog Creek
				from its headwaters to 0.1 miles downstream of road 34–8–36 as a scenic
				river.
								(II)The approximately 1.0 miles of Dulog Creek
				from 0.1 miles downstream of road 34–8–36 to the confluence with the Rogue
				River as a wild river.
								(xxiii)Galice
				creekThe approximately 2.2 miles of Galice Creek from the
				confluence with the North and South Forks of Galice Creek to the confluence
				with the Rogue River as a recreational river.
							(xxiv)North fork
				galice creek
								(I)The approximately 1.2-mile section of North
				Fork Galice Creek from its headwaters to 0.1 miles upstream of road 34–8–36 as
				a scenic river.
								(II)The approximately 4.5-mile section of North
				Fork Galice Creek from 0.1 miles upstream of road 34–8–36 to the confluence
				with Galice Creek as a recreational river.
								(xxv)Quail
				creek
								(I)The approximately 0.7 miles of Quail Creek
				from its headwaters to 0.1 miles downstream from road 32–9–14.2 as a scenic
				river.
								(II)The 1.8-mile segment of Quail Creek from
				0.1 miles downstream from road 32–9–14.2 to the confluence with the Rogue River
				as a wild river.
								(xxvi)Meadow
				creekThe approximately 4.1 miles of Meadow Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xxvii)Russian
				creek
								(I)The approximately 0.4 miles of Russian
				Creek from its headwaters to 0.1 miles downstream from road 33–8–21 as a scenic
				river.
								(II)The approximately 2.2 miles of Russian
				Creek 0.1 miles downstream from road 33–8–21 to the confluence with the Rogue
				River as a wild river.
								(xxviii)Alder
				creekThe approximately 1.2 miles of Alder Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xxix)Booze
				creekThe approximately 1.5 miles of Booze Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xxx)Bronco
				creekThe approximately 1.8 miles of Bronco Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xxxi)Centennial
				gulch creekThe approximately 1.9 miles of Centennial Gulch Creek
				from its headwaters to the confluence with the Rogue River as a recreational
				river.
							(xxxii)Copsey
				creekThe approximately 1.5 miles of Copsey Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xxxiii)Corral
				creekThe approximately 0.5 miles of Corral Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xxxiv)Cowley
				creekThe approximately 0.9 miles of Cowley Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xxxv)Ditch
				creek
								(I)The approximately 0.5-mile section of Ditch
				Creek from its headwaters to 0.1 miles downstream from road 33–5–9.2 as a
				scenic river.
								(II)The approximately 1.9-mile section of Ditch
				Creek from 0.1 miles downstream from road 33–5–9.2 to its confluence with the
				Rogue River as a wild river.
								(xxxvi)Francis
				creekThe approximately 0.9 miles of Francis Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xxxvii)Long
				gulch
								(I)The approximately 1.4-mile section of Long
				Gulch from the headwaters to 0.1 miles downstream from road 34–9–21 as a scenic
				river.
								(II)The approximately 1.1-mile section of Long
				Gulch from 0.1 miles downstream of road 34–9–21 to the confluence with the
				Rogue River as a wild river.
								(xxxviii)Bailey
				creek
								(I)The approximately 1.0-mile section of
				Bailey Creek from its headwaters to 0.1 miles downstream from road 34–8–22.2 as
				a scenic river.
								(II)The approximately 2.1-mile section of
				Bailey Creek from 0.1 miles downstream from road 34–8–22.2 to the confluence of
				the Rogue River as a wild river.
								(xxxix)Shady
				creekThe approximately 0.7 miles of Shady Creek from its
				headwaters to the confluence with the Rogue River as a wild river.
							(xl)Slide
				creek
								(I)The approximately 0.5-mile section of Slide
				Creek from its headwaters to 0.1 miles downstream from road 33–9–6 as a scenic
				river.
								(II)The approximately 0.7-mile section of Slide
				Creek from 0.1 miles downstream of road 33–9–6 to the confluence with the Rogue
				River as a wild river.
								(C)In
				generalRiver segments referred to in subparagraph (B) shall
				include an average of 640 acres per mile measured from the ordinary high water
				mark on both sides of the river. All such wild, scenic, and recreation areas
				shall be managed as part of the Rogue Wild and Scenic
				River.
						.
				(b)WithdrawalSubject
			 to valid rights, the Federal land within the boundaries of the river segments
			 designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)(5)), as added by subsection (a) of this section, is
			 withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
				
